Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jovan Watkins appeals the district court’s order granting summary judgment to Defendants in Watkins’ 42 U.S.C. § 1983 (2006) civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Watkins v. Md. Div. of Corr., No. 8:09-cv-00294-DKC, 2010 WL 234975 (D.Md. Jan. 15, 2010). We deny Watkins’ motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.